                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    CASSANDRA VALLIANOS et al.,                        CASE NO. C19-0464-JCC
10                          Plaintiffs,                  MINUTE ORDER
11           v.

12    HOWARD SCHULTZ,

13                          Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to extend the
18   deadline for Plaintiffs’ motion for class certification (Dkt. No. 38). The Court hereby GRANTS
19   the motion and ORDERS that Plaintiffs must move for class certification by February 17, 2020.
20          DATED this 23rd day of December 2019.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     C19-0464-JCC
     PAGE - 1
